Citation Nr: 0411201	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  96-22 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for chronic acquired variously 
diagnosed cervical spine disorders, claimed as residuals of 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty for training from February 1970 
to May 1970, and had active military service from October 1970 to 
October 1977.



The current appeal arose from a November 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  

The RO, in pertinent part, denied entitlement to service 
connection for residuals of thoracic/lumbar injury later clarified 
as cervical spine injury.

In August 1996 the veteran provided oral testimony before a 
Hearing Officer at the RO, a transcript of which has been 
associated with the claims file.

In August 1997, after adjudicating other issues then pending on 
appeal, the Board of Veterans' Appeals (Board) remanded other 
claims then pending on appeal including service connection for 
residuals of a cervical spine injury to the RO for further 
development and adjudicative action.

In February 2002, the Board undertook additional development of 
the issue of entitlement to service connection for residuals of a 
cervical spine injury pursuant to authority then granted under 38 
C.F.R. § 19.9(a)(2).  

On May 1, 2003, the United States Court of Appeals for the Federal 
Circuit (CAFC) invalidated 38 C.F.R. § 19.9(a)(2), in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).

Based on the above May 2003 CAFC decision, the Board remanded the 
veteran's claim to the RO in August 2003 for the purpose of 
reviewing the additional evidence obtained pursuant to Board 
development.

In November 2003 the RO most recently affirmed the denial of 
entitlement to service connection for residuals of a cervical 
spine injury.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

The probative and competent medical evidence of record establishes 
that the veteran's variously diagnosed chronic acquired disorders 
of the cervical spine, claimed as residuals of injury, cannot 
satisfactorily be dissociated from injury sustained in service.


CONCLUSION OF LAW

Chronic acquired variously diagnosed cervical spine disorders, 
claimed as residuals of injury, were incurred in active service.  
38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.6, 3.102, 3.303, 4.3 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records contain no evidence of injury to the 
cervical spine.  Infrequently the veteran was seen with complaints 
of back pain on prolonged standing.  Medical reports referable to 
an April 8, 1970 visit show the veteran complained of a sore left 
region of the back, stiff neck, etc.  There was some cervical 
tenderness.  Reference was made to neck mobility and no pain on 
percussion over the cervical spine.  "URI" and no significant 
trauma was noted.  The separation examination is negative for any 
abnormalities of the cervical spine.

A November 1995 report of private medical examination shows the 
veteran reported a history of multiple car accidents.  The 
physician provided a pertinent working diagnosis of chronic 
cervical and lumbar pain.

The veteran provided oral testimony before a Hearing Officer at 
the RO in August 1996.  A transcript of his testimony has been 
associated with the claims file.  
Pertinent testimony taken shows he related having been injured in 
a car accident in April 1970 when he was on his way home from his 
birthday party.  He described having been on authorized liberty 
and a weekend pass.  While driving from Great Lakes to Detroit, 
the driver behind him hit him at 70 miles per hour "after some 
drunk did a doughnut and caused a bunch of us to stop".  The 
veteran testified that he was not hospitalized.  He went to sick 
call because he could not move his neck.  His car which he was 
driving was totaled.  He stated that he was hit on the back of his 
neck with a book that came flying from the back seat as a result 
of the impact.  He also clarified that he was not claiming service 
connection for thoracic and lumbar spine injuries, but for a 
cervical spine injury.

VA conducted a special orthopedic examination of the veteran in 
October 1996.  The examination was not in any way referable to a 
cervical spine injury.

A January 1997 VA radiographic study of the cervical spine 
revealed slight straightening of the lordosis.  There was 
moderately advanced degenerative joint disease at C5-6.  Also seen 
was minimal spur encroaching into the neural foramina at C5-6, 
appearing bilateral.  The radiologic impression was moderately 
advanced degenerative joint disease at C5-6.

A January 2001 official medical examination of the veteran for VA 
compensation purposes is on file.  The examiner noted that he had 
reviewed the claims file.  The veteran related that he had been 
involved in a car accident in approximately 1970 at which time he 
injured his cervical spine.  He stated that his neck pain had 
progressively worsened.  The examiner recorded that January 2001 
radiographic studies of the cervical spine had revealed moderate 
degenerative changes.  The examination diagnoses were neck pain 
and left upper extremity numbness secondary to cervical 
degenerative disc disease and left sided cervical foraminal 
stenosis, and signs of left side cervical radiculopathy.  In a 
February 2001 letter, the examiner noted that date of onset of 
cervical pain was in approximately 1970, when the veteran was 
involved in a car accident.  The examiner advised his opinion was 
that the disability of the cervical spine was at least as likely 
as not related to the motor vehicle accident as this was the 
initial onset of pain in that area.


VA conducted a medical examination of the veteran referable to the 
cervical spine in December 1997.  He reported having been involved 
in a motor vehicle accident in 1970 at which time he injured his 
neck.  He complained of neck pain and episodic numbness involving 
both arms.  The examiner noted that radiographic studies had 
revealed C5-6 osteoarthritis.  The examiner recorded 
osteoarthritis of the spine possibly due to the veteran's 
automobile accident in 1970.

On file is the report of an official examination for VA 
compensation purposes in January 1998.  The veteran reported 
having sustained several injuries in motor vehicle accidents and 
rough landings while in a helicopter.  The examiner recorded that 
examination was consistent with right C7-8 radiculopathy, not able 
to be confirmed on electrodiagnostic studies.

VA conducted a special orthopedic examination of the veteran in 
January 1998.  He complained of neck stiffness due to injuries in 
service.  The examiner noted that the most significant findings 
were some paraspinal spasms of the posterior neck with lateral 
bending and rotation being slightly limited.  There was full 
antereflexion and hyperextension of the neck.  The examiner noted 
the veteran had radiographic evidence of degenerative joint 
disease of the neck especially at C5-6 from 1987.

A VA joints examination conducted in January 1998 concluded in a 
pertinent diagnosis of cervical spondylosis.  

VA conducted a special orthopedic examination of the veteran in 
May 2003.  The examiner recited service medical documentation 
referable to cervical spine symptomatology and diagnoses of "URI" 
and "no significant trauma" and opined that it was clear there was 
more going on in the April 1970 note than what had been recorded.  
She recorded it was certainly possible that the veteran had in 
fact gone home the weekend before his birthday.  She noted it was 
unfortunate that an accident report could not be found but it 
could be related to the fact that the dates were wrong.  As the 
years went back, the headaches and neck pain got worse.

The examiner diagnosed degenerative/traumatic spinal stenosis with 
spinal cord myelopathy involving the C3-4 through C6-7 levels.

In her discussion, the examiner noted that the veteran had been 
involved in three motor vehicle accidents of record.  The 1991 
injury was primarily to the lower back and knee.  The 1985 
motorcycle accident appeared to have primarily caused problems not 
involving the neck.  The 1970 accident unfortunately was poorly 
chronicled in the records.  The examiner recorded that if one took 
the veteran at his word as to the forces involved, and 
particularly the blow to the back of the head with the textbook, 
this injury would have been sufficient to start the degenerative 
changes that had resulted in his current spinal cord compression 
noted on a magnetic resonance imaging (MRI).

The examiner recorded that the type of changes noted on the MRI 
were significant and would require considerable force to produce.  
The evolution of an injury such as described by the veteran on 
numerous occasions in the records would inevitably lead to 
traumatic arthritic changes.  

The examiner stated it was her opinion, based on the above 
analysis, that the 1970 accident was the proximate cause of the 
current symptomatology and structural defects seen on MRI.  These 
were not the types of changes seen due to the natural aging 
process and would have required a considerable force to have been 
present at the onset.  She noted that the veteran's various 
descriptions of the accident in 1970 were consistent over the 
years and were typical of those resulting in this type of 
pathology.  Although the 1985 accident had sufficient force to 
result in such pathology, the fact was that he was not treated for 
his neck during the 3 day stay in the hospital, indicating that 
this was not a prominent symptom at the time.

Criteria

To establish service connection for a claimed disability the facts 
must demonstrate that a disease or injury resulting in current 
disability was incurred in active military service or, if 
preexisting active service, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131;  38 C.F.R. § 3.303.

If not shown in service, service connection may be granted for 
osteoarthritis if shown disabling to a compensable degree during 
the first post service year.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

The term "veteran" is defined, in relevant part, as "a person who 
served in the active military, naval, or air service . . . ." 38 
U.S.C.A. § 101(2); see also 38 C.F.R. 
§ 3.1(d).  

The term "active military, naval, or air service" includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of inactive 
duty training during which the individual concerned was disabled 
or died from an injury incurred or aggravated in line of duty.  38 
U.S.C.A. § 101(23), (24); 38 C.F.R. § 3.6(a), (d).   

The United States Court of Appeals for Veterans Claims (CAVC) has 
held that, in order to prevail on the issue of service connection, 
there must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestation in service will 
permit service connection.  To show chronic disease in service 
there is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word "chronic."  
When the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  When the fact of continuity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or both 
of the second and third elements can be satisfied, under 38 C.F.R. 
§ 3.303(b) (2003), by the submission of (a) evidence that a 
condition was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service continuity 
of symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and the 
post-service symptomatology.  McManaway v. West, 13 Vet. App. 60, 
65 (1999) (citing Savage v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to claims 
addressing the issue of chronicity.  The chronicity provision of 
38 C.F.R. § 3.303(b) is applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in service 
and still has such a condition.  

Such evidence must be medical unless it relates to a condition as 
to which, under the CAVC's case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  A lay person is 
competent to testify only as to observable symptoms.  See Falzone 
v. Brown, 8 Vet. App. 398, 403 (1995).

A lay person is not, however, competent to provide evidence that 
the observable symptoms are manifestations of chronic pathology or 
diagnosed disability, unless such a relationship is one which a 
lay person's observations is competent.  See Savage, 10 Vet. App. 
at 495-97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the appellant 
himself and when "no" medical evidence indicated continuous 
symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held that the 
appellant had not submitted medical evidence providing a nexus 
between an in-service injury and a current disability.  The CAVC 
held that where a claimant's personal belief, no matter how 
sincere, was unsupported by medical evidence, the personal belief 
cannot form the basis of a claim.

The CAVC stated that it clearly held in Savage that Section 3.303 
does not relieve a claimant of the burden of providing a medical 
nexus.  Rather, a claimant diagnosed with a chronic condition must 
still provide a medical nexus between the current condition and 
the putative continuous symptomatology.  Until the claimant 
presents competent medical evidence to provide a relationship 
between a current disability and either an in-service injury or 
continuous symptomatology, the claimant cannot succeed on the 
merits of the claim.  Voerth, 13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2003).

The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When, after 
consideration of all of the evidence and material of record in an 
appropriate case before VA, there is an approximate balance of 
positive and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  VCAA, Pub. L. No. 
106-475, §7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions).

On August 29, 2001, the final regulations implementing the VCAA 
were published in the Federal Register.  The portion of these 
regulations pertaining to the duty to notify and the duty to 
assist are also effective as of the date of the enactment of the 
VCAA, November 9, 2000.  66 Fed. Reg. 45,620, 45,630-32 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.159).

The Board, however, is satisfied that all necessary development 
pertaining to the issue of entitlement to service connection for 
chronic acquired variously diagnosed cervical spine disorders, 
claimed as residuals of injury has been properly undertaken.  

The Board is confident in this assessment because the evidence as 
presently constituted is sufficient in establishing a full grant 
of benefits.  Therefore, any outstanding development not already 
conducted by VA is without prejudice; hence, any deficiencies in 
the duties to notify and to assist constitute harmless error.

Additional development by the Veterans Benefits Administration 
Appeals Management Center (VBA AMC) would only serve to further 
delay resolution of the claim.  Bernard, supra.


Service Connection

Following the point at which it is determined that all relevant 
evidence has been obtained, it is the Board's principal 
responsibility to assess the credibility, and therefore the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 
229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 
1481 (Fed. Cir. 1997) (and cases cited therein); Guimond v. Brown, 
6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 
(1995); see also Pond v. West, 12 Vet. App. 341, 345 (1999) 
(Observing that in a case where the claimant was also a physician, 
and therefore a medical expert, the Board could consider the 
appellant's own personal interest; citing Cartwright v. Derwinski, 
2 Vet. App. 24, 25 (1991) (holding that while interest in the 
outcome of a proceeding "may affect the credibility of testimony 
it does not affect the competency to testify." (citations 
omitted).

The Board reiterates the basic three requirements for prevailing 
on a claim for service connection: (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, lay 
evidence of in-service aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service injury 
or disease and a current disability.  See Hickson, supra.





The Board's evaluation of the evidentiary record with application 
of the pertinent governing criteria to the facts and circumstances 
of this case permits a grant of the benefit sought on appeal.  In 
this regard, the Board notes that the veteran satisfies all three 
above noted requirements to prevail on a claim of entitlement to 
service connection.  

The veteran has variously diagnosed chronic acquired cervical 
spine disorders.  There is, although not overwhelmingly specific, 
service medical documentation of injury in service with neck 
involvement.  

There is also lay evidence of in-service trauma as the veteran's 
descriptions of such trauma to the neck have been consistent over 
a considerable number of years.

Of particular importance is the fact that there are two competent 
medical opinions of record relating the veteran's currently 
variously diagnosed chronic acquired disorders of the cervical 
spine to service.  The earlier opinion on file expresses a likely 
probability.  

The most recent opinion which is more detailed and persuasive, 
shows that the veteran's currently diagnosed disorders are 
consistent with the type of injury initially described and 
sustained, as well as the time element involved in the development 
of the disorders at issue.  The most recent competent medical 
opinion also finds the veteran credible in his descriptions over 
the years.

The Board finds that the multiple variously diagnosed disorders of 
the cervical spine cannot satisfactorily be dissociated from 
trauma sustained in service, and that any reasonable doubt which 
may exist in this case should be resolved in the veteran's favor, 
thereby permitting a grant of entitlement to service connection.  
38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.1, 3.102, 3.303, 4.3 (2003).



ORDER

Entitlement to service connection for chronic acquired variously 
diagnosed cervical spine disorders, claimed as residuals of 
injury, is granted.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



